DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  
In claim 3, line 7, “each meander winding field” and in line 10 “at least one meander winding portion” should be corrected to “said each meander winding field” and “said at least one meander winding portion” in order to improve the form of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2014/0190151 A1 to Culbertson et. al. (Culbertson).

In Reference to Claim 1
An exhaust gas heater for an exhaust gas system of an internal combustion engine, the exhaust gas heater defining an exhaust gas heater center axis (X) and comprising: 
a carrier arrangement (20, 220, 254, 264, 274); 
a heating conductor arrangement (35) carried on said carrier arrangement (220, 250) and being configured to pass exhaust gas therethrough in an exhaust gas main flow direction; 
said heating conductor arrangement (35) having at least one heating conductor (35) wherethrough current flows; 
said at least one heating conductor (35) being made of metal material; and, wherein at least one of the following applies: 
a) said heating conductor arrangement (35) includes at least two of said heating conductors (35) arranged following one another in said exhaust gas main flow direction; and, 
b) said exhaust gas heater further including an exhaust gas guidance housing (15); 
said carrier arrangement (220, 254, 264, 274) including at least one carrier element (220, 254, 264, 274) having a fixing region (around #34) lying radially outside relative to said exhaust gas heater center axis (X) and being configured for fixing to said exhaust gas guidance housing (15); and, 
said fixing region (around #34) at least partially does not radially overlap a radially outer lying conductor region (35) of said at least one heating conductor (35) of said heating conductor arrangement (35) in at least one circumferential region (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 2
The exhaust gas heater of claim 1 (see rejection to claim 1 above), wherein said at least one heating conductor is made by separation (interpreted as product by process) from a flat metal material (heating conductor (35) of Culbertson teaches of being made out of metal such as metal foil, tubular or fleece) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraph 75).

In Reference to Claim 3
The exhaust gas heater of claim 1 (see rejection to claim 1 above), wherein at least one of the following applies: 
a) at least one heating conductor (35) of said heating conductor arrangement (35) is configured so as to extend as a winding at least in regions thereof; 
b) said at least one of said heating conductors (35) of the heating conductor arrangement (35) has at least one meander winding field or a plurality thereof following one another in circumferential direction, 
wherein each meander winding field includes a plurality of meander winding portions arranged radially following one another relative to said exhaust gas heater center axis (X) and extending substantially in the circumferential direction, 
wherein at least one of the following applies: 
i) at least one meander winding portion at a first peripheral end adjoins a radially further inwardly positioned meander winding portion; and 
ii) at a second peripheral end adjoins a radially further outwardly positioned meander winding portion (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 4
The exhaust gas heater of claim 1 (see rejection to claim 1 above), wherein when said heating conductor arrangement (35) is configured with said at least two heating conductors (35) arranged following one another in the main exhaust gas flow direction, said at least two heating conductors (35) are electrically interconnected in series or in parallel (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 5
The exhaust gas heater of claim 3 (see rejection to claim 3 above), wherein 
in a first heating conductor (35) of said at least two heating conductors (35), a radially outer meander winding portion of a meander winding field provides a first connecting region of the first heating conductor, and a radially outer meander winding portion of another meander winding field provides a second connecting region of the first heating conductor; and, 
in a second heating conductor (35) of said at least two heating conductors (35), a radially outer meander winding portion of a meander winding field provides a first connecting region of the second heating conductor, and a radially outer meander winding portion of another meander winding field provides a second connecting region of the second heating conductor (35); 
wherein at least one of the following applies: 
a) with respect to said first heating conductor (35) and said second heating conductor (35), respectively, at least one connecting region of the first connecting region and the second connecting region provides a voltage source connecting region for connection of the heating conductor arrangement to a voltage source; and, 
b) with respect to said first heating conductor (35) and said second heating conductor (35), respectively, a connecting region of the first connecting region and the second connecting region provides a contact connecting region for serial electrical connection of said first heating conductor to said second heating conductor (35) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 6
The exhaust gas heater of claim 1 (see rejection to claim 1 above), wherein when said heating conductor arrangement (35) is configured with said at least two heating conductors (35) arranged following one another in the main exhaust gas flow direction, at least one of the following applies: 
a) said at least two heating conductors (35) are arranged so as to be incongruent with one another transversely to the main exhaust gas flow direction; and, 
b) said heating conductors (35) of the heating conductor arrangement (35) which are arranged following one another in the main exhaust gas flow direction  are carried between the carrier elements of said carrier arrangement (35) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 7
The exhaust gas heater of claim 3 (see rejection to claim 3 above), wherein, with respect to at least one meander winding field, at least one meander winding portion of one of said heating conductors (35) is incongruent, transversely to the main exhaust gas flow direction, with a meander winding portion following in the main exhaust gas flow direction, of another of the heating conductors (35) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 8
The exhaust gas heater of claim 1 (see rejection to claim 1 above), wherein when said heating conductor arrangement (35) is configured with at least two heating conductors (35) arranged following one another in the main exhaust gas flow direction, at least two heating conductors (35) are supported relative to one another by at least one bracing element (45) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 84-85, 103-110).

In Reference to Claim 9
The exhaust gas heater of claim 3 (see rejection to claim 3 above), wherein at least one bracing element extends between meander winding portions (45) of two heating conductors (35) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 10
The exhaust gas heater of claim 3 (see rejection to claim 3 above), wherein when said at least one carrier element (220, 254, 264, 274) is configured with a radially outer lying conductor region of said at least one heating conductor (35) of the heating conductor arrangement (35), in at least one fixing region at least partially not radially overlapping a circumferential region, said at least one carrier element (220, 254, 264, 274) includes a plurality of carrier arms (226, 256, 266, 276) arranged spaced apart from one another in the circumferential direction and each providing radially outwardly a fixing portion of said fixing region (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 11
The exhaust gas heater of claim 10 (see rejection to claim 10 above), wherein there is no connection in the circumferential direction between the fixing portions of at least two carrier arms (226, 256, 266, 276) following one another in the circumferential direction (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 12
The exhaust gas heater of claim 10 (see rejection to claim 10 above), wherein the fixing portions of said at least two carrier arms (226, 256, 266, 276) following one another in the circumferential direction are connected together in the circumferential direction by a fixing edge (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 13
The exhaust gas heater of claim 10 (see rejection to claim 10 above), wherein at least one of the following applies: 
a) the carrier arms (226, 256, 266, 276) of said at least one carrier element extend radially outwardly from a central region of said at least one carrier element (220, 254, 264, 274); and, 
b) at least one connecting formation is provided at least on some of said carrier arms of said at least one carrier element; and, 
c) on a central region of the at least one carrier element (220, 254, 264, 274), at least one connecting formation is provided for fixedly connecting said at least one carrier element (220, 254, 264, 274) to the heating conductor arrangement (35) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 14
The exhaust gas heater of claim 10 (see rejection to claim 10 above), wherein at least the heating conductor (35) has a greater conductor cross-sectional area in a region covered by a carrier arm (226, 256, 266, 276) than in a region not covered by a carrier arm (226, 256, 266, 276) (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 15
The exhaust gas heater of claim 10 (see rejection to claim 10 above), wherein an upstream carrier element (upstream part of #304) and a downstream carrier element (downstream part of #304) are provided; and, 
said heating conductor arrangement (35) is arranged between the upstream carrier element (upstream part of #304) and the downstream carrier element (downstream part of #304) in the main exhaust gas flow direction (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 16
The exhaust gas heater of claim 10 (see rejection to claim 10 above), wherein at least one carrier element (20) substantially shields at least one voltage source connecting region of the heating conductor arrangement (35) from direct exhaust gas contact flow (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 17
An exhaust gas heating arrangement for an exhaust gas system of an internal combustion engine, the exhaust gas heating arrangement comprising: 
at least one exhaust gas heater (1); 
said exhaust gas heater (1) defining an exhaust gas heater center axis (X) and including: 
a carrier arrangement (20, 220, 254, 264, 274); 
a heating conductor arrangement (35) carried on said carrier arrangement (220, 250) and being configured to pass exhaust gas therethrough in an exhaust gas main flow direction (X); 
said heating conductor arrangement (35) having at least one heating conductor (35) wherethrough current flows; 
said at least one heating conductor (35) being made of metal material; and, 
wherein at least one of the following applies: 
a) said heating conductor arrangement (35) includes at least two of said heating conductors (35) arranged following one another in said exhaust gas main flow direction; and, 
b) said exhaust gas heater further including an exhaust gas guidance housing (15); 
said carrier arrangement (220, 254, 264, 274) including at least one carrier element (220, 254, 264, 274) having a fixing region (around #34) lying radially outside relative to said exhaust gas heater center axis (X) and being configured for fixing to said exhaust gas guidance housing (15); and, 
said fixing region (around #34) at least partially does not radially overlap a radially outer lying conductor region (35) of said at least one heating conductor (35) of said heating conductor arrangement (35) in at least one circumferential region (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

In Reference to Claim 18
An exhaust gas system for an internal combustion engine, comprising: 
at least one exhaust gas heater (1); 
said exhaust gas heater (1) defining an exhaust gas heater center axis (X) and including: 
a carrier arrangement (20, 220, 254, 264, 274); 
a heating conductor arrangement (35) carried on said carrier arrangement (220, 250) and being configured to pass exhaust gas therethrough in an exhaust gas main flow direction (X); 
said heating conductor arrangement (35) having at least one heating conductor (35) wherethrough current flows; 
said at least one heating conductor (35) being made of metal material; and, 
wherein at least one of the following applies: 
a) said heating conductor arrangement (35) includes at least two of said heating conductors (35) arranged following one another in said exhaust gas main flow direction; and, 
b) said exhaust gas heater further including an exhaust gas guidance housing (15); 
said carrier arrangement (220, 254, 264, 274) including at least one carrier element (220, 254, 264, 274) having a fixing region (around #34) lying radially outside relative to said exhaust gas heater center axis (X) and being configured for fixing to said exhaust gas guidance housing (15); and, 
said fixing region (around #34) at least partially does not radially overlap a radially outer lying conductor region (35) of said at least one heating conductor (35) of said heating conductor arrangement (35) in at least one circumferential region (see at least Culbertson Figs. 2A, 3A, 12-17 and paragraphs 73-79, 103-110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2020/0072107 A1 to Aufranc et. al. (Aufranc) teaches heater for exhaust system having a carrier arrangement and heating conductor arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746    
December 2, 2022